Citation Nr: 1808542	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  12-22 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Elliot Harris, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from June 1992 to July 1992 and active service from October 2003 to May 2005. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

During a November 2016 hearing, the Veteran testified before the undersigned.  A transcript of the hearing is of record.

In April 2017, the Board denied the Veteran's claim for entitlement to service connection for sleep apnea.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The matter was returned to the Board by Joint Motion for Remand (JMR) in order for additional development as it related to a discussion of obesity and secondary service connection as a potential "intermediate step" in an indirect secondary service connection analysis.  In an Order dated in October 2017, the Court granted the JMR, vacated the August 2011 Board decision in part, and remanded the case to the Board for further review consistent with the JMR.  Specifically, the RO, on remand, was to procure a new VA addendum medical opinion by the examiner regarding whether the Veteran's sleep apnea disorder is secondary service connected due to the Veteran's other service connected disabilities of patellofemoral syndrome of both knees and a chronic lower back disability resulting from his obesity causing the onset of sleep apnea. 


REMAND

Review of the record reveals that an addendum opinion is required by a VA medical examiner to make a determination of whether the Veteran's sleep apnea disorder is secondary service connected due to the Veteran's other service connected disabilities of patellofemoral syndrome of both knees and a chronic lower back disability resulting in the Veteran's obesity.  Specifically, the examiner is to comment on whether the service connected disabilities caused the Veteran to become obese, and as such, lead to the onset of his sleep apnea.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file including service treatment records (STR's), lay statements, post-service VA or private treatment records, and employment health examinations.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and reports.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be set out in the claims folder.  

2. Forward all records to a qualified specialist. The examiner must be given access to all records contained in the Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  The examiner should review all the records and enter an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's sleep apnea disorder is secondary service connected due to the Veteran's other service connected disabilities of patellofemoral syndrome of both knees and a chronic lower back disability which resulted in CAUSING his obesity, which subsequently caused the onset of his sleep apnea.  This opinion should include a discussion of any pertinent studies or medical literature, as well as pertinent evidence on file.  For instance, the examiner should discussed the functional impairment caused by the knee and back pathology, and whether it was such as to preclude exercise or movement such as to prevent or limit weight gain leading to obesity.  It is not sufficient to say that the Veteran's sleep apnea disorder is unrelated to his current service connected patellofemoral syndrome of both knees and a chronic lower back disability causing the onset of his obesity. The examiner must in detail explain the relationship or lack thereof to the Veteran's current service connected disability's including his obesity to his sleep apnea disability.

3. If it is determined that an examination is needed to determine if the Veteran's disabilities are directly related to the Veteran's sleep apnea, an examination should be scheduled in accordance with applicable procedures

4. After undertaking any other appropriate development, the AOJ shall re-adjudicate the issue on appeal.  If the AOJ does not fully grant the benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






